DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 11/22/2021.
Claims 1-14 are pending.  Claims 15-20 are cancelled. Claims 1 and 8 are independent.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/22/2021 is acknowledged.
Claims 15-20, which have been canceled, were drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zundel et al. (US 2015/0221523 A1, hereinafter “Zundel”).
Regarding independent claim 1, Figure 2 of Zundel discloses a semiconductor package comprising: 
a singulated die 102 (“die”- ¶¶0028, 0105); and 
a passivating material 220 (“encapsulation material”- ¶0088) of a predetermined thickness across a majority of a singulated surface (i.e., the side surfaces of 102, which are analogous to the side surfaces formed by trench 540 as shown in Fig. 5 which includes a singulation process- ¶¶0106, 0188) of the singulated die 102 on at least one singulated surface of the singulated die 102.
Additionally, regarding the claim limitations “singulated die” (emphasis added) and “singulated surface” (emphasis added) which are drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
claim 2, Figure 2 of Zundel discloses wherein the singulated die 102 comprises a perimeter comprising a closed shape (¶0032).
Regarding claim 3, Figure 2 of Zundel discloses wherein the singulated die 102 comprises a perimeter comprising a rectangular shape (¶0032).
Regarding claim 4, Figure 2 of Zundel discloses wherein the singulated die 102 comprises a perimeter comprising an elliptical shape (¶0032).
Regarding claim 5, Figure 2 of Zundel discloses wherein the singulated die 102 comprises a perimeter comprising a triangular shape (¶0032).
Regarding claim 6, Figure 2 of Zundel discloses wherein the singulated die 102 comprises a perimeter comprising a polygonal shape (¶0032).
Regarding independent claim 8, Figure 2 of Zundel discloses a semiconductor package comprising: 
a die 102 (“die”- ¶¶0028, 0105) having a first largest planar surface (i.e., bottom surface of 102) and a second largest planar surface (i.e., top surface of 102), the die 102 comprising a thickness between the first largest planar surface and the second largest planar surface, the thickness including a cut surface (i.e., the side surfaces of 102, which are analogous to the side surfaces formed by trench 540 as shown in Fig. 5 which includes a singulation process- ¶¶0106, 0188); and 
a passivating material 220 (“encapsulation material”- ¶0088) of a predetermined thickness coupled at the thickness and extending along at least half of the cut surface of the thickness to the second largest planar surface.
Additionally, regarding the claim limitation “cut surface” (emphasis added) which is drawn to process steps of a product-by-process claim, such method step(s) are not 
Regarding claim 9, Figure 2 of Zundel discloses wherein the die 102 comprises a perimeter comprising a closed shape (¶0032).
Regarding claim 10, Figure 2 of Zundel discloses wherein the die 102 comprises a perimeter comprising a rectangular shape (¶0032).
Regarding claim 11, Figure 2 of Zundel discloses wherein the die 102 comprises a perimeter comprising an elliptical shape (¶0032).
Regarding claim 12, Figure 2 of Zundel discloses wherein the die 102 comprises a perimeter comprising a triangular shape (¶0032).
Regarding claim 13, Figure 2 of Zundel discloses wherein the die 102 comprises a perimeter comprising a polygonal shape (¶0032).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zundel in view of Yang et al. (US 2019/0131277 A1, hereinafter “Yang”).
Regarding claim 7, Figure 2 of Zundel discloses wherein the passivating material 220 comprises a resin or the like (¶0089).
Zundel does not expressly disclose wherein the passivating material comprises one of silicon dioxide and borophosphosilicate glass (BPSG).
Figure 2 of Yang discloses a semiconductor package comprising a die 100 (“first die”- ¶0040) and a passivating material 128 (“insulating encapsulation”- ¶0040) on the die 100, wherein the passivating material 128 comprises silicon oxide or a resin (¶0040).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zundel such that wherein the passivating material comprises silicon dioxide as taught by Yang for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known composition for a encapsulation material.
Regarding claim 14, Figure 2 of Zundel discloses wherein the passivating material 220 comprises a resin or the like (¶0089).
Zundel does not expressly disclose wherein the passivating material comprises one of silicon dioxide and borophosphosilicate glass (BPSG).
Figure 2 of Yang discloses a semiconductor package comprising a die 100 (“first die”- ¶0040) and a passivating material 128 (“insulating encapsulation”- ¶0040) on the 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zundel such that wherein the passivating material comprises silicon dioxide as taught by Yang for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known composition for a encapsulation material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hable et al. (US 2015/0085446 A1), which discloses a semiconductor package comprising a die and a passivating material on the die.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895